COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Richard Haynes v. Union Pacific Railroad Company, a Corporation

Appellate case number:   01-18-00181-CV

Trial court case number: 2006-40557

Trial court:             189th District Court of Harris County

       Appellant/Cross-Appellee, Richard Haynes, and Appellee/Cross-Appellant, Union Pacific
Railroad Company, have filed a joint motion to modify the briefing schedule in this appeal.
       The motion is GRANTED. The briefing schedule will be as set out below:


  BRIEF                         DUE DATE                         WORD/PAGE LIMITS

 Appellant’s Brief         of December 12, 2018  15,000       words    if
 Richard Haynes                                  computer-generated, and
                                                 50 pages if not
 Combined     Appellee’s 30 days after the 30,000             words    if
 Brief and Appellant’s Appellant’s Brief of computer-generated, and
 Brief of Union Pacific Richard Haynes is filed  100 pages if not
 Railroad Company
 Combined Reply Brief 30 days after the 22,500                words    if
 and Appellee’s Brief of Combined     Appellee’s computer-generated, and
 Richard Haynes          Brief and Appellant’s 75 pages if not
                         Brief of Union Pacific
                         Railroad Company is
                         filed
 Reply Brief of Union 20 days after the 7,500 words if computer-
 Pacific                 Combined Reply Brief generated, and 25 pages if
                         and Appellee’s Brief of not
                         Richard Haynes is filed
      It is so ORDERED.

Judge’s signature: ___/s/ Michael Massengale_________
                    Acting individually  Acting for the Court


Date: _December 4, 2018____